Citation Nr: 0935393	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation higher than 60 percent disabling 
for mechanical low back condition to include compression 
fractures at T5 and L1-L2.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to March 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006, the RO received the Veteran's claim for a 
rating higher than 60 percent disabling for his service 
connected mechanical low back condition, to include 
compression fractures at T5 and L1-L2.  He specifically 
stated that his disability had worsened.  In the October 2006 
rating decision the RO found that a higher rating was not 
warranted.  The Veteran timely initiated an appeal of that 
decision.  In May 2008, the Veteran submitted a VA Form 21-
8940, application for increased compensation based on 
unemployability.  In an accompanying writing he stated as 
follows:  

I request to be reevaluated for 100% 
permanent and total for my s/c 
disabilities.  My back has gotten worse 
since filing.  The doctors are saying 
that my back is now needing fusion, I had 
to leave my last employer because of my 
back condition,  I was a long distance 
driver with ["S.S." - the Veteran's 
former employer] whick (sic) I was 
employed for five years.  I am now faced 
with a surgery that will take over a year 
to heal if the surgery is successful.  I 
am also battling a NSC [nonservice 
connected] condition for two different 
types of cancers.  The doctors with the 
VA and Private are saying they have never 
seen these two types of Cancers.  I am a 
unique case study for the doctors because 
of this..  If I am not rated 100% P/T 
form my S/C then I request to be awarded 
individual unemployability.  

This request for a total rating based on unemployability was 
not a new claim but rather was part of the claim that the 
Veteran had filed in April 2006.  In Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009), the Court of Appeals for 
Veteran's Claims held as follows:  

[W]e hold that a request for a TDIU, 
whether expressly raised by a veteran or 
reasonably raised by the record, is not a 
separate claim for benefits, but rather 
involves an attempt to obtain an 
appropriate rating for a disability or 
disabilities, either as part of the 
initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU 
is based has already been found to be 
service connected, as part of a claim for 
increased compensation.  

The Court also stated that "when entitlement to TDIU is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability."  Id. at 454.  
Although the issue before the Court in Rice was a TDIU as 
part of the initial disability rating, given the holding of 
Rice, it is highly unlikely that the Court would distinguish 
between initial ratings and claims for increased ratings, 
where the Veteran raises the issue of a TDIU during the 
administrative appeal.  

Hence, only one claim is at issue in this case regardless of 
whether the Veteran is entitled to a higher rating based on 
the criteria listed in diagnostic codes specifically 
applicable to his service connected mechanical low back 
condition to include compression fractures at T5 and L1-L2, 
or based on the more general criterion of individual 
unemployability.  

In a rating decision dated in September 2008, the RO denied a 
higher rating based on individual unemployability.  After a 
review of the claims file, the Board finds insufficient 
evidence to determine whether a higher rating is warranted 
based on unemployability.  In making this determination, the 
Board notes that it is not permitted to introduce its own 
unsubstantiated medical opinion as to whether the Veteran's 
service connected disabilities render him unable to secure 
and maintain a substantially gainful occupation.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).

Although the Veteran was afforded VA examinations of his 
spine in September 2006 and again in July 2008, neither 
examination report refers to whether the Veteran's service 
connected mechanical low back condition, to include 
compression fractures at T5 and L1-L2, either alone or in 
combination with his other service connected disabilities, 
renders him unable to secure and maintain a substantially 
gainful occupation.  Indeed, neither report mentions 
employment.  

Additionally, in a statement received in April 2007, the 
Veteran indicated that he was currently receiving treatment 
by Kaiser Permanente for the claimed condition.  The most 
recent evidence of record from Kaiser Permanente is from 
2005.  On remand, the RO/AMC should provide assistance to the 
Veteran in obtaining relevant records from private medical 
treatment providers.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran that he 
either submit relevant private treatment 
records (this would be the fastest method) 
or provide VA with the necessary 
information and documents (such as 
executed release of information forms) to 
assist him in obtaining any such evidence.  
This request should include a specific 
reference his treatment by Kaiser 
Permanente.  Associate with the claims 
file any evidence obtained.  

2.  Then, schedule the Veteran for a VA 
examination with regard to his service 
connected disabilities.  Provide the 
examiner with the Veteran's claims file 
and a copy of this Remand.  The examiner 
is asked to provide a medical opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran is unable to secure or follow 
a substantially gainful occupation due 
solely to his service connected 
disabilities.  A complete rationale must 
be expressed.  

Of note is that the Veteran has indicated 
that he suffers from cancer and that this 
affects his employment.  Service 
connection has not been established for 
cancer.  However, service connection has 
been established for a mechanical low back 
condition to include compression fractures 
at T5 and L1-L2.  To the extent that the 
examiner can separate the effects on 
employment of the Veteran's nonservice 
connected cancer from the effects on 
employment from his service connected 
disabilities, the examiner is asked to do 
so.  

If this is not possible, the examiner 
should so indicate.  In either case, the 
examiner should provide supporting 
rationale for his or her opinion.  

3.  Then readjudicate the Veteran's claim 
on appeal.  If the benefit sought is not 
granted in full, provide a supplemental 
statement of the case to the Veteran and 
his representative and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




